Title: From Benjamin Franklin to Dumas, 8 November 1779
From: Franklin, Benjamin
To: Dumas, Charles-Guillaume-Frédéric


Dear Sir
Passy Nov. 8. 1779.
I received duly your several Favours of Oct. 18. 22. 25. 28. 29. & Nov. 2.
Your Reasons for the speedy Depart of the Squadron, are good.

I am glad the Affair of the Deserters is so well got over, as appears from your Extracts.
I am exceedingly well satisfied with the Conduct of your Government and with the Treatment our People have received.
M. Sayre desired a Commission of me for his Vessel. I acquainted him with the Rules of Congress, which require Securities to be given, for regular Conduct. He proposed to me M. Panchaud & Mr Petrie. Neither of those Gentlemen have appear’d to enter into such Engagement: And I hardly think it probable that in your neutral State, he can find such Securities. But if he can, I will send him the Commission. The sum will be 2,000£ sterling, & the Securities liable to make good Damages to that Amount, if any should be occasioned by irregular Proceedings.
I return herewith the Project of the Treaty. It seems to me to have been well considered; and I have at present no Alterations to propose that are of Consequence. I send only a little Remark on Article 5.

With great Esteem, I am, Dear Sir, Your most obedient & most humble Servant
B Franklin
My Respect to M. De NeufvilleM. Dumas.
